


113 SJ 36 : Relating to the approval and implementation of the proposed agreement for nuclear cooperation between the United States and the Socialist Republic of Vietnam.
U.S. Senate
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
113th CONGRESS
2d Session
S. J. RES. 36
IN THE HOUSE OF REPRESENTATIVES

August 1, 2014
Referred to the Committee on Foreign Affairs

JOINT RESOLUTION
Relating to the approval and implementation of the proposed agreement for nuclear cooperation between the United States and the Socialist Republic of Vietnam.


1.Approval
(a)Congress does favor the Agreement for Cooperation Between the Government of the United States of America and the Government of the Socialist Republic of Vietnam Concerning Peaceful Uses of Nuclear Energy, signed on May 6, 2014, in this joint resolution referred to as the Agreement.
(b)Notwithstanding section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153), the Agreement becomes effective in accordance with the provisions of this joint resolution and other applicable provisions of law.
2.Thirty-year limit on civil nuclear engagement
(a)Notwithstanding any other provision of law, no funds may be used to implement any aspect of an agreement for civil nuclear cooperation pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) after the date that is 30 years after the date of entry into force of such agreement unless—
(1)the President, within the final five years of the agreement, has certified to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives that the party to such agreement has continued to fulfill the terms and conditions of the agreement and that the agreement continues to be in the interest of the United States; and
(2)Congress enacts a joint resolution permitting the continuation of the agreement for an additional period of not more than 30 years.
(b)The restriction in subsection (a) shall not apply to—
(1)any agreement that had entered into force as of August 1, 2014;
(2)any agreement with the Taipei Economic and Cultural Representative Office in the United States (TECRO) or the International Atomic Energy Agency (IAEA); or
(3)any amendment to an agreement described in paragraph (1) or (2).
3.Applicable lawEach proposed nuclear export pursuant to an agreement shall be subject to United States laws and regulations in effect at the time of each such export.
4.Additional requirements for nuclear proliferation assessment statements
(a)The Nuclear Proliferation Assessment Statement required to be submitted by the Secretary of State to the President pursuant to section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153) shall also be submitted to the appropriate congressional committees and shall be accompanied by a classified annex, prepared in consultation with the Director of National Intelligence, identifying and explaining all classified information related to the agreement to which such Nuclear Proliferation Assessment Statement applies, and shall, in addition to any other requirements pursuant to law, include the following elements:
(1)An assessment of the consistency of the text of the proposed agreement for cooperation with all the requirements of the Atomic Energy Act of 1954 and this Act, with specific attention to whether the proposed agreement is consistent with each criterion set forth in subsection a. of section 123 of the Atomic Energy Act of 1954 (42 U.S.C. 2153).
(2)An assessment of the adequacy of safeguards and other control mechanisms and the peaceful use assurances contained in the agreement for cooperation to ensure that any assistance furnished thereunder will not be used to further any military or nuclear explosive purpose.
(3)A historical review and assessment of past proliferation activity of the cooperating party, or suspect activity identified by any element of the intelligence community in its review of raw or processed intelligence information, including all activities that are potentially inconsistent with a peaceful nuclear program and any potential delivery mechanisms of concern.
(4)A list of all the treaties and agreements related to non-proliferation of weapons of mass destruction to which the cooperating party is also a party.
(5)An assessment of the cooperating party’s current national laws that govern the non-proliferation of materials or equipment related to weapons of mass destruction, including any chemical, biological, or nuclear material, plutonium, uranium-233, high enriched uranium, or irradiated source material or special fissionable material.
(6)An explanation for the negotiated duration of the agreement, including an explanation of the renewal and termination procedures.
(7)A comparison of the agreement to other existing civil nuclear cooperation agreements between the United States and other states in the region.
(8)An assessment of the strategic, security, stability, and regional considerations throughout the negotiation of this agreement.
(9)An assessment of the physical and environmental security of the waste-cycle, ensuring the agreement addresses international concerns, including international and local response.
(b)DefinitionsIn this section—
(1)the term appropriate congressional committees means—
(A)the Committee on Foreign Relations of the Senate; and
(B)the Committee on Foreign Relations of the House of Representatives; and
(2)the term cooperating party shall mean an entity with which the United States proposes to enter into an agreement for cooperation under the Atomic Energy Act of 1954, and shall include—
(A)the government of such cooperating party;
(B)any person authorized by or who acts with the knowledge of the government of such cooperating party; or
(C)any person who acts within the territory of the cooperating party.

Passed the Senate July 31, 2014.Nancy Erickson,Secretary
